Citation Nr: 1509918	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-29 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for entitlement to service connection for a low back disability.  However, the Board observes that service connection for a low back disability was previously denied in a final July 2005 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for a low back disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran testified at a Videoconference hearing in December 2014 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Virtual VA paperless claims processing system contains the transcript from the December 2014 Videoconference hearing and VA treatment records dated from August 2004 to September 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or not pertinent to the present appeal.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed July 2005 rating decision denied entitlement to service connection for a bilateral partial hemilaminectomy with microscopic excision of herniated disc (low back disability) based on the determination that there was no permanent residual or chronic disability subject to service connection shown by the service medical records or the evidence following service.

2.  New evidence received since the July 2005 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision, which denied the claim of service connection for a bilateral partial hemilaminectomy with microscopic excision of herniated disc (low back disability), became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The additional evidence received since the July 2005 rating decision is new and material, and the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening the claim for entitlement to service connection for a low back disability, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Historically, the RO previously denied entitlement to service connection for a low back disability in final rating decisions dated in December 1984 and July 2005.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In March 2012, the Veteran filed a claim to reopen entitlement to service connection for a low back disability.  In a June 2012 rating decision, the RO denied entitlement to service connection for a low back disability.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in July 2005, whereby the RO denied service connection for a low back disability, the evidence consisted of the Veteran's service treatment records, VA and private treatment records, a VA examination dated in November 1984, and lay statements in support of the claim.  The Veteran's service treatment records showed that the Veteran fell and hurt his back in April 1981.  There was no other treatment for the back during service.  The November 1984 examiner diagnosed a chronic lumbosacral strain.  Private treatment records showed the Veteran underwent a partial hemilaminectomy of L5-S1 with removal of a herniated disk in June 1989.  In July 2005, the RO denied the claim for entitlement to service connection for a bilateral partial hemilaminectomy with microscopic excision of herniated disc (low back disability) based on the determination that there was no permanent residual or chronic disability subject to service connection shown by the service medical records or the evidence following service.  The Veteran did not appeal the denial, and it became final.  

The additional evidence presented since the last final denial in July 2005 includes additional VA treatment records, a nexus opinion from the Veteran's treating VA physician dated in March 2012, a VA examination dated in April 2012, and lay statements from the Veteran.  In the March 2012 opinion, the Veteran's VA treating physician found that it was as likely as not that the Veteran's problems with his lower back pain started on active duty from the initial strain and continued today.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in July 2005, and it raises a reasonable possibility of substantiating the claim, as it relates the Veteran's current back disability to his injury in service.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a low back disability.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

In his December 2014 Video Conference hearing, the Veteran indicated that he had been granted Social Security Administration (SSA) disability benefits for his back disability.  The RO should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.

The Veteran claims that his current back disability is related to his active duty service.  Service treatment records revealed that the Veteran injured his back after slipping and falling in April 1981.  He was seen for low back pain in October 1981 and diagnosed with a lumbosacral strain.  He was placed on a profile.  The Veteran suffered a second back injury in 1987, and underwent surgery in 1989.  The medical evidence of record shows current diagnoses of degenerative joint disease of the thoracolumbar spine and status post L5-S1 hemilaminectomy with intervertebral disc syndrome of the lumbar spine.

In an opinion dated in March 2012, the Veteran's treating VA physician, Dr. M., indicated that she reviewed the Veteran's service treatment records.  She noted that the Veteran was diagnosed with a lower back strain while on active duty in 1981.  She noted that several other treatment records showed complaints of lower back pain until his discharge in 1984.  Dr. M. wrote that in most cased of pain to the lower back, the pain begins with an injury or after making an abrupt movement.  She noted that a number of conditions may make people more of less susceptible to low back pain from such events.  Dr. M. indicated that once a back injury occurs from such events, most people can suffer throughout life with minor to major pain.  Dr. M. opined that it was as likely as not that the Veteran's problems with lower back pain began on active duty from the initial strain and continued today.

In a VA medical opinion dated in April 2012, the examiner found that the Veteran's current back disability was less likely than not incurred in or caused by service.  He explained that the Veteran suffered a sacroiliac spine strain in October 1981 and was placed on a profile.  The examiner noted that the Veteran suffered a second back injury post-service in 1987 that caused radiculopathy and resulted in the need for disc surgery in 1989.  The examiner found that the Veteran has had continued pain since the 1987 injury and the 1989 surgery.  He opined that it was less likely as not that the current back condition was due to an injury while in service, and more likely that it was due to a post-service injury in 1987 which required surgery in 1989.

The Board finds that the two medical opinions of record are inadequate.  The opinion dated in March 2012 from Dr. M. is inadequate because she failed to consider the Veteran's intervening post-service injury to the back in 1987.  The opinion dated in April 2012 from the VA examiner is inadequate because he did not address the Veteran's continued complaints of back pain in 1984, only a few months after his discharge from service (prior to the 1987 post-service injury).  In this regard, the Board observes that a November 1984 VA examination noted an old, low back injury, by history, with a chronic lumbosacral strain, symptomatic, mild.  In light of the foregoing, the Veteran should be afforded another VA examination with an etiology opinion as to his current low back disability.

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for Social Security disability benefits.

3. After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA orthopedic examination for his low back disability.  The entire claims file, including a copy of this remand, should be provided to the examiner for review, and the examiner should note that it has been reviewed.  All necessary tests and studies should be performed, and all findings should be set forth in detail.

The examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back disability is etiologically related to the Veteran's active duty service, to include the injury to his back in 1981.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner should address the March 2012 positive nexus opinion.  The examiner should also address the diagnosis of a chronic lumbosacral strain in November 1984, shortly after the Veteran's discharge from service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rational should be provided for any opinion expressed.

4. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


